UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-8F Application for Deregistration of Certain Registered Investment Companies. I.General Identifying Information 1. Reason fund is applying to deregister (check only one; for descriptions, see Instruction I above): [ ] Merger [X] Liquidation []Abandonment of Registration (Note: Abandonments of Registration answer only questions 1 through 15,24 and 25 of this form and complete verification at the end of the form.) [ ] Election of status as a Business Development Company (Note: Business Development Companies answer only questions I through 10 of this form and complete verification at the end of the form.) 2. Name of fund: ALTMFX Trust 3. Securities and Exchange Commission File No.: 811-22989 4. Is this an initial Form N-8F or an amendment to a previously filed Form N-8F? [X] Initial Application [ ] Amendment 5. Address of Principal Executive Office (include No. & Street, City, State, Zip Code): Three Canal Plaza, Suite 600 Portland, ME 04101 6. Name, address, and telephone number of individual the Commission staff should contact with any questions regarding this form: Adam R. Waldstein, Esq. Atlantic Fund Administration, LLC Three Canal Plaza, Suite 600 Portland, ME 04101 (207) 347-2076 7. Name, address and telephone number of individual or entity responsible for maintenance and preservation of fund records in accordance with rules 31a-1 and 31a-2 under the Act [17 CFR 270.3 Ia-l, .3 1a-2]: Atlantic Fund Administration, LLC Three Canal Plaza, Suite 600 Portland, ME 04101 (207) 347-2076 Foreside Fund Services, LLC Three Canal Plaza, Suite 100 Portland, ME 04101 (207) 553-7110 Citibank, N.A. 388 Greenwich Street New York, New York 10013 (212) 559-1000 Napier Park Global Capital (US) LP 280 Park Avenue, 3rd Floor New York, NY 10017 (212) 235-0700 Sandell Asset Management Corp. 540 Madison Avenue, 36th Floor New York, NY 10022 (212) 603-5700 NOTE: Once de registered, a fund is still required to maintain and preserve the records described in rules 31a-l and 31a-2for the periods specified in those rules. 8. Classification of fund (check only one): [X] Management company; [ ] Unit investment trust; or [] Face-amount certificate company. 9. Subclassification if the fund is a management company (check only one): [X] Open-end [ ] Closed-end State law under which the fund was organized or formed (e.g., Delaware, Massachusetts): Delaware Provide the name and address of each investment adviser of the fund (including sub-advisers) during the last five years, even if the fund's contracts with those advisers have been terminated: Napier Park Global Capital (US) LP 280 Park Avenue, 3rd Floor New York, NY 10017 Sandell Asset Management Corp. 540 Madison Avenue, 36th Floor New York, NY 10022 Provide the name and address of each principal underwriter of the fund during the last five years, even if the fund's contracts with those underwriters have been terminated: Foreside Fund Services, LLC Three Canal Plaza, Suite 100 Portland, ME 04101 (207) 553-7110 If the fund is a unit investment trust ("UlT") provide: (a) Depositor's name(s) and addressees): (b) Trustee's name(s) and address(es): Is there a UIT registered under the Act that served as a vehicle for investment in the fund (e.g., an insurance company separate account)? [ ] Yes [X] No If Yes, for each UIT state: Name(s): File No.: 811­ Business Address: (a) Did the fund obtain approval from the board of directors concerning the decision to engage in a Merger, Liquidation or Abandonment of Registration? [X] Yes [] No If Yes, state the date on which the board vote took place: November 24, 2015 If No, explain: (b) Did the fund obtain approval from the shareholders concerning the decision to engage in a Merger, Liquidation or Abandonment of Registration? [] Yes [X] No If Yes, state the date on which the shareholder vote took place: If No, explain: The Board of Trustees determined, based on recommendations from the Advisers to the Fund,that it was in the best interests of the Fund to liquidate and de-register as an investment company. The Trust’s charter documents permit a liquidating distribution without the need for shareholder approval. II.Distributions to Shareholders Has the fund distributed any assets to its shareholders in connection with the Merger or Liquidation? [X] Yes [ ] No (a) If Yes, list the date(s) on which the fund made those distributions: The CastleriggEvent Driven and Arbitrage Fund, a series of the ALTMFX Trust, made a final distribution to shareholders on December 29, 2015. The NP Strategic Municipal Fund, a series of the ALTMFX Trust, made a final distribution to shareholders on December 3, 2015. (b) Were the distributions made on the basis of net assets? [X] Yes [ ] No (c) Were the distributions made pro rata based on share ownership? [X] Yes [ ] No (d) If No to (b) or (c) above, describe the method of distributions to shareholders. For Mergers, provide the exchange ratio(s) used and explain how it was calculated: (e) Liquidations only: Were any distributions to shareholders made in kind? [ ] Yes [X] No If Yes, indicate the percentage of fund shares owned by affiliates, or any other affiliation of shareholders: 17. Closed-end funds only: Has the fund issued senior securities? [ ]Yes [ ] No If Yes, describe the method of calculating payments to senior securityholders and distributions to other shareholders: 18. Has the fund distributed all of its assets to the fund's shareholders? [X] Yes [ ] No If No, (a) How many shareholders does the fund have as of the date this form is filed? (b) Describe the relationship of each remaining shareholder to the fund: 19. Are there any shareholders who have not yet received distributions in complete liquidation of their interests? [ ] Yes [X] No If Yes, describe briefly the plans (if any) for distributing to, or preserving the interests of, those shareholders: III.Assets and Liabilities Does the fund have any assets as of the date this form is filed? (See question 18 above) [ ] Yes [X] No If Yes, (a) Describe the type and amount of each asset retained by the fund as of the date this form is filed: (b) Why has the fund retained the remaining assets? (c) Will the remaining assets be invested in securities? [ ] Yes [ ]No 21. Does the fund have any outstanding debts (other than face-amount certificates if the fund is a face-amount certificate company) or any other liabilities? [ ] Yes [X] No If Yes, (a) Describe the type and amount of each debt or other liability: (b) How does the fund intend to pay these outstanding debts or other liabilities? IV.Information About Event(s) Leading to Request For Deregistration 22. (a) List the expenses incurred in connection with the Merger or Liquidation: (i) Legal expenses: $12,369.00 (ii) Accounting expenses: N/A (iii) Other expenses (list and identify separately): Tail Insurance: $19,246.50. Typesetting/EDGAR filing: $26.00 (iv) Total expenses (sum of lines (i)-(iii) above): (b) How were those expenses allocated? Liquidation costs which were attributable to a specific Fund, or series of the Trust, were paid from the assets of that Fund. Liquidation costs associated with the Trust were divided evenly, between the Custodian, the Administrator, and the two Funds, which comprised the series of the Trust. (c) Who paid those expenses? Citibank, N.A. 388 Greenwich Street New York, New York10013 Atlantic Fund Administration, LLC Three Canal Plaza, Suite 600 Portland, ME 04101 NP Strategic Municipal Fund c/o Atlantic Fund Services Three Canal Plaza, Ground Floor Portland, Maine 04101 CastleriggEvent Driven and Arbitrage Fund c/o Atlantic Fund Services Three Canal Plaza, Ground Floor Portland, Maine 04101 (d) How did the fund pay for unamortized expenses (if any)? There were no unamortized expenses. 23. Has the fund previously filed an application for an order of the Commission regarding the Merger or Liquidation? [ ] Yes [X] No If Yes, cite he release numbers of the Commission's notice and order or, if no notice or order has been issued, the file number and date the application was filed: V.Conclusion of Fund Business Is the fund a party to any litigation or administrative proceeding? [] Yes [X] No If Yes, describe the nature of any litigation or proceeding and the position taken by the fund in that litigation: Is the fund now engaged, or intending to engage, in any business activities other than those necessary for winding up its affairs? [] Yes [X] No If Yes, describe the nature and extent of those activities: VI.Mergers Only 26. (a) State the name of the fund surviving the Merger: (b) State the Investment Company Act file number of the fund surviving the Merger: 81 1­ (c) If the merger or reorganization agreement has been filed with the Commission, state the file number(s), form type used and date the agreement was filed: (d) If the merger or reorganization agreement has not been filed with the Commission, provide a copy of the agreement as an exhibit to this form. VERIFICATION The undersigned states that (i) he or she has executed this Form N-8F application for an order under section 8(f) of the Investment Company Act of 1940 on behalf of ALTMFX Trust, (ii) he or she is the Secretary of ALTMFX Trust, and (iii) all actions by shareholders, directors, and any other body necessary to authorize the undersigned to execute and file this Form N-8F application have been taken. The undersigned also states that the facts set forth in this Form N-8F are true to the best of his or her knowledge, information, and believe. (Signature) /s/Adam Waldstein Adam R. Waldstein Secretary, ALTMFX Trust
